Case 6:19-cv-00196-GAP-DCI Document 50-2 Filed 09/30/19 Page 1 of 16 PageID 426



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

                                     CASE NO. 6:19-CV-00196


 CLIFTON PICTON,
 individually and on behalf of all
 others similarly situated,                                     CLASS ACTION

         Plaintiff,                                             JURY TRIAL DEMANDED

 v.

 GREENWAY CHRYSLER-JEEP-DODGE,
 INC d/b/a GREENWAY DODGE CHRYSLER
 JEEP,

       Defendant.
 __________________________________/

          DECLARATION OF IGNACIO J. HIRALDO REGARDING CLASS DATA

         I, Ignacio J. Hiraldo, under penalty of perjury, state as follows:

         1.      The undersigned provides this declaration as a Summary to Prove Content pursuant

 to Federal Rule of Evidence 1006.

         2.      I am co-counsel representing Plaintiff Clifton Picton and the Class Members in this

 case.

         3.      In response to Plaintiff’s request for production, Defendant Voicelogic produced

 three spreadsheets in native Microsoft Excel format that identify the ringless voicemails (“RVMs”)

 that were transmitted to Plaintiff and the putative class on behalf of Defendant Greenway (herein

 “Campaign Reports”).          These documents were Bates labeled VOICELOGIC000006,

 VOICELOGIC000020, and VOICELOGIC000021. Defendant Greenway is also in possession of

 these documents.
Case 6:19-cv-00196-GAP-DCI Document 50-2 Filed 09/30/19 Page 2 of 16 PageID 427




        4.      The Campaign Reports contain identifying information such as (1) the targets’

 Telephone Numbers, (2) the Date and Time an RVMs were transmitted; (3) the targets’ full name;

 (4) the targets’ addresses, including zip codes; (4) for some individuals, the targets’ email address,

 (5) a column labeled “Response” which contains a designation for whether the RVM was

 successfully transmitted, and (6) the targets’ vehicles’ make, model, year, and vin number. See

 Redacted Sample of Campaign Report file VOICELOGIC000006, attached as Exhibit A. 1 The

 Campaign Reports also contain a summary of each campaign, titled “Voicelogic Ringless Report.”

 See    Ringless     Reports     from     VOICELOGIC000006,           VOICELOGIC000020,            and

 VOICELOGIC000021, attached as Exhibit B. Plaintiff is in possession of unredacted versions of

 the Campaign Reports. Defendant is also in possession of these unredacted documents.

        5.      The Campaign Reports also contain a column labeled “SALEDATE.” According

 to Defendant Greenway’s employee Jean Demers, the sale date column is the date that an

 individual purchased a vehicle. See Excerpts of Deposition Transcript of Jean Demers (“Demers

 Depo.”), attached to Plaintiff’s Motion for Class Certification at Exhibit F, at 20:23-25.

 According to Ms. Demers, if a date appears in the sale date column, the individual purchased a

 vehicle from Defendant Greenway. Id. 28:19-25. If a date does not appear in that column (in other

 words, that column is blank), then that individual is a “service customer”. Id. A service customer

 is an individual who went to Defendant Greenway’s service department to have repair work done

 on their vehicle. Id. at 11:2-5. Plaintiff is a service customer.

        6.      The Campaign Reports also contain a column labeled “CELLNUMBER”. See

 Exhibit A at pg. 3. For some of the entries, the CELLNUMBER column is populated with the
Case 6:19-cv-00196-GAP-DCI Document 50-2 Filed 09/30/19 Page 3 of 16 PageID 428



 individual’s cell phone number. For other entries, the CELLNUMBER is blank, meaning the

 individual did not provide a cell phone number.

        7.      The Campaign Reports’ “Response” column can be used to determine whether an

 RVM was successfully sent to that individual. When an RVM is successfully delivered, the

 Response column is marked with the designation “Voicemail.” See Voicelogic Result Definitions,

 VOICELOGIC0000006, attached as Exhibit C, at pg. 1 (stating that a result of “Voicemail” means

 “Message was delivered successfully.”).

        8.      Using Microsoft Excel, I was able to combine the three Campaign Reports into one

 file. In total, Defendant attempted to transmit 61,519 RVMs. This amount is confirmed by adding

 the “Total” attempts in the Voicelogic Ringless Reports. See Exhibit B (showing “Total” attempts

 for each campaign).

        9.       I was then able to use Microsoft Excel’s filter function to filter for entries that:

         (1) contained a “Voicemail” designation in the “Response” column (i.e. an RVM was

        successfully transmitted);

        (2) contained a telephone number in the CELLNUMBER column (i.e. the RVM was sent

        to that individual’s cell number); and

        (3) were for service only customers who did not purchase a vehicle (i.e. the “SALEDATE”

        column was blank).

 In total, there are 7,122 entries meeting the above parameters, i.e. where an RVM was successfully

 sent to the cell phone number of a service only customer.

        10.     Using Microsoft Excel’s remove duplicates functions, I was able to remove any

 duplicates for the same telephone number. In total, out of the 7,122 entries, there are 2,935 unique

 telephone numbers to which RVMs were successfully transmitted.
Case 6:19-cv-00196-GAP-DCI Document 50-2 Filed 09/30/19 Page 4 of 16 PageID 429



         11.     Using the “Date” column, I was able to determine that the above RVMs were all

 transmitted on three dates: February 21, 2018, February 26, 2018, and February 28, 2018. The

 Voicelogic Ringless Reports confirm these dates. See Exhibit B (showing “Job Date[s]” for each

 campaign).

         12.     According to the Campaign Reports, Plaintiff Picton, was a service customer, and

 was successfully sent three RVMs to his cell phone number: (1) one on February 21, 2018 at

 16:12:49, (2) one on February 26, 2018 at 19:05:53, and (3) one on February 28, 2018 at 12:57:13.

         13.     Plaintiff will provide the full documents to the Court upon request and has not done

 so due to their large size.

         I declare under penalty of perjury that the facts stated herein are true and correct.

 Executed on: September 30, 2019



                                                                   /s/ Ignacio J. Hiraldo
                                                                   Ignacio J. Hiraldo, Esq.
Case 6:19-cv-00196-GAP-DCI Document 50-2 Filed 09/30/19 Page 5 of 16 PageID 430




                   EXHIBIT A
Case 6:19-cv-00196-GAP-DCI Document 50-2 Filed 09/30/19 Page 6 of 16 PageID 431
Case 6:19-cv-00196-GAP-DCI Document 50-2 Filed 09/30/19 Page 7 of 16 PageID 432
               Case 6:19-cv-00196-GAP-DCI Document 50-2 Filed 09/30/19 Page 8 of 16 PageID 433


CRRT   HOMENUMBER   WORKNUMBER      CELLNUMBER   MAINEMAILA                                      SALEDATE
       (407)                        (407)        ro
       (407)        (407                         S                                               20171228
       (407)                        (407)        P
       (407)        (407                         O                                               20111119
       (407)                                     le
       (407)        (407                                                                         20111209
       (407)        (407
       (407)        (407                                                                         20150504
       (407)                        (407)        FL
       (407)        (407                         lin                                             20171228
       (407)        (407                         ro
       (407)        (407                                                                         20150509
       (407)                        (407)        gi                                              20110219
       (407)        (407                                                                         20150829
       (407)        (407
       (407)        (407            (407)                                                        20171104
       (407)                        (407)
       (407)        (407                         tb                                              20170310
       (407)        (407                         V                                               20140624
       (407)                                     ca
       (407)        (407
       (407)        (407                         A                                               20170314
       (407)
       (407)        (407            (407)        m                                               20160409
       (321)        (321            (407)        G                                               20150328
       (407)        (407            (407)
       (321)                        (407)        BE
       (407)        (407            (407)                                                        20041218
              Case 6:19-cv-00196-GAP-DCI Document 50-2 Filed 09/30/19 Page 9 of 16 PageID 434


YEAR   MAKE      MODEL        VINNUMBER            DISTANCE
2015                          1                    2.806322
2014                          2                    2.760976
2008                          1                    13.44476
2012                          1                    3.303875
2014                          3                    8.610487
2005                          J                    22.243486
2011                          K                    0.430621
2004                          1                    4.551038
2005                          1                    5.272647
2018                          2                    14.597911
2012                          1                    8.275056
2014                          1                    22.859082
2011                          2                    7.336473
2014                          1                    21.878222
2002                          1                    8.908999
2016                          1                    5.339179
2015                          2                    4.382447
2017                          2                    7.327349
2014                          1                    3.937262
2016                          3                    17.967657
2015                          1                    13.281685
2017                          2                    24.978461
2015                          2                    6.985559
2016                          1                    7.157894
2012                          2                    4.759079
2004                          1                    1.771096
2004                          1                    2.761771
2005                          1                    4.358232
Case 6:19-cv-00196-GAP-DCI Document 50-2 Filed 09/30/19 Page 10 of 16 PageID 435




               EXHIBIT B
     Case 6:19-cv-00196-GAP-DCI Document 50-2 Filed 09/30/19 Page 11 of 16 PageID 436




                               Voicelogic
                            Ringless Report

        Company Name:        BDC PROMOTIONS INC.           Job Name:        BDCP9809
         Contact Name:           JUSTIN SPECHT         Web Reference:          85857
             Name/PO:       BDC- Greenway DCJ-Feb 21        Job Date:       2/21/2018
         Total Records:              29908                  Sent For:    BDC PROMOTIONS
              Contract:             122159U                Voice File:        106401

     Last Paid Invoice #:          122159U
# of Minutes Purchased:            110,000
     Minutes Remaining:             30,981

    SUCCESSFUL                     Response             Percentage       Time Per (Minutes)
            Voicemail                21611                72.26%              34178.75
      Successful Total:              21611                72.26%              34178.75

  UNSUCCESSFUL                     Response             Percentage       Time Per (Minutes)
        Voicemail N/A                 3660                12.24%                 0
       Not Compatible                 3324                11.11%                 0
        Auto Operator                 792                  2.65%                396
Automated Phone Menu                  508                  1.70%               537.5
                   Fax                 12                  0.04%                 6
     NoToneCadncbrk                     1                  0.00%                0.5
    Unsuccessful Total:               8297                27.74%                940

                  Total:             29908                100.00%             35118.75
     Case 6:19-cv-00196-GAP-DCI Document 50-2 Filed 09/30/19 Page 12 of 16 PageID 437




                               Voicelogic
                            Ringless Report

        Company Name:        BDC PROMOTIONS INC.           Job Name:         BDCP9926
         Contact Name:           JUSTIN SPECHT         Web Reference:          86008
             Name/PO:       BDC- Greenway DCJ-Feb 26        Job Date:        2/26/2018
         Total Records:              15399                  Sent For:      JUSTIN SPECHT
              Contract:             122292U                Voice File:        106401

     Last Paid Invoice #:          122292U
# of Minutes Purchased:             20,000
    Minutes Remaining:                0

    SUCCESSFUL                     Response             Percentage       Time Per (Minutes)
            Voicemail                14182                92.10%              19339.25
      Successful Total:              14182                92.10%              19339.25

  UNSUCCESSFUL                     Response             Percentage       Time Per (Minutes)
       Not Compatible                 567                 3.68%                  0
        Voicemail N/A                 517                 3.36%                  0
Automated Phone Menu                  118                 0.77%                131.5
        Auto Operator                  14                 0.09%                  7
                   Fax                 1                  0.01%                 0.5
    Unsuccessful Total:               1217                7.90%                 139

                  Total:             15399                100.00%             19478.25
     Case 6:19-cv-00196-GAP-DCI Document 50-2 Filed 09/30/19 Page 13 of 16 PageID 438




                               Voicelogic
                            Ringless Report

        Company Name:        BDC PROMOTIONS INC.           Job Name:        BDCP9955
         Contact Name:           JUSTIN SPECHT         Web Reference:          86049
             Name/PO:       BDC- Greenway DCJ-Feb 21        Job Date:       2/28/2018
         Total Records:              16212                  Sent For:    BDC PROMOTIONS
              Contract:             122319U                Voice File:        106401

     Last Paid Invoice #:          122319U
# of Minutes Purchased:             20,000
    Minutes Remaining:               ‐150

    SUCCESSFUL                     Response             Percentage       Time Per (Minutes)
            Voicemail                14659                90.42%              19931.75
      Successful Total:              14659                90.42%              19931.75

  UNSUCCESSFUL                     Response             Percentage       Time Per (Minutes)
       Not Compatible                 788                 4.86%                  0
        Voicemail N/A                 613                 3.78%                  0
Automated Phone Menu                  113                 0.70%                107.5
        Auto Operator                  36                 0.22%                 18
                   Fax                 2                  0.01%                  1
     NoToneCadncbrk                    1                  0.01%                 0.5
    Unsuccessful Total:               1553                9.58%                 127

                  Total:             16212                100.00%             20058.75
Case 6:19-cv-00196-GAP-DCI Document 50-2 Filed 09/30/19 Page 14 of 16 PageID 439




              EXHIBIT C
Case 6:19-cv-00196-GAP-DCI Document 50-2 Filed 09/30/19 Page 15 of 16 PageID 440




                             Voicelogic
                          Result Definitions

              Voicemail             System detected a voicemail tone.
                                   Message was delivered successfully.

           Live Answer             Call was answered by a live person.
                                   Message was delivered successfully.

            Transferred        Recipient pressed 1 and call was transferred.
                                   Message was delivered successfully.



          Auto Operator          Automated operator message/recording.
                                   Message delivery was unsuccessful.

 Automated Phone Menu          System detected an automated phone menu.
                                   Message delivery was unsuccessful.

                  Busy             System detected a busy line/tone.
                                   Message delivery was unsuccessful.

                   Fax             System detected a fax machine tone.
                                   Message delivery was unsuccessful.

             Line Noise      Too much line noise to begin or continue the call.
                                  Message delivery was unsuccessful.

             No Answer        The call was never answered by the recipient.
                                   Message delivery was unsuccessful.

           No Dial Tone       No dial tone detected inorder to begin dialing.
                                   Message delivery was unsuccessful.

           No Ring Back             A temporary compatibility issue.
                                   Message delivery was unsuccessful.

         Not Compatible         Compatibility issue with service provider.
                                  Message delivery was unsuccessful.
Case 6:19-cv-00196-GAP-DCI Document 50-2 Filed 09/30/19 Page 16 of 16 PageID 441


          Not In Service   Detected an operator message "number not in service".
                                    Message delivery was unsuccessful.

       NoToneCadncbrk         No tone cadence momentarily not able to access.
                                    Message delivery was unsuccessful.

        Too Much Noise               Too much line noise to proceed.
                                    Message delivery was unsuccessful.

          Voicemail N/A         Voicemail box was not available at the time.
                                    Message delivery was unsuccessful.
